PER CURIAM. Petitioner entered a no contest plea to the charges of aggravated battery with great bodily harm and tampering with a witness. After sentencing, Petitioner attempted to withdraw his plea but his motion was denied. Petitioner alleges he requested his prior attorney to file a notice of appeal sometime before December 25, 2016. The deadline to file a notice of appeal was December 21, 2016. Because Petitioner’s undisputed allegation does not establish that he requested counsel to file a notice of appeal before the deadline, the petition for belated appeal is denied on the merits. RAY, BILBREY, and WINSOR, JJ., CONCUR.